Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Amendment, received 11/15/2021, has been entered. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael J Musella (Reg. No. 39,310) on 11/23/2021.
The application has been amended as follows: 
Line 1 of Claim 3 has been amended as follows:
	The display substrate according to claim [[2]] 1, wherein the second side of the 
Line 1 of Claim 4 has been amended as follows:
	The display substrate according to claim [[2]] 1, wherein a main

Allowable Subject Matter
Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record, especially closest prior art reference Sung et al. (US Pub. No. 2021/0234125 A1), fail to teach or suggest all of the limitations of independent claims 1 or 14.  Specifically, the prior art of record fails to teach or suggest a display substrate comprising a first barrier wall surrounding an outer edge of the first opening; an encapsulation layer comprising a first portion forming an obtuse angle with the second portion; and the first barrier wall comprises a first barrier wall layer and a second barrier wall layer stacked on the first barrier wall layer; a first side, which is covered by the encapsulation layer, of the first barrier wall layer forms an acute angle with a bottom surface of the first barrier wall layer; and a second side, which is covered by the encapsulation layer, of the second barrier wall layer forms an obtuse angle with a bottom surface of the second barrier wall layer, as recited in claim 1; or a manufacture method of a display substrate comprising: forming a first opening in a region surrounded by the first barrier wall; the first barrier wall comprises a first barrier wall layer and a second barrier wall layer stacked on the first barrier wall layer; a first side, which is covered by the encapsulation layer, of the 
Dependent claims 3-13 and 15-20 are allowable because of their dependence from one of allowable independent claims 1 or 14.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.